Case 1:18-cv-01302-TCB Document 28-1 Filed 01/31/19 Page 1 of 1 PagelD# 117

DEPARTMENT OF DEFENSE
HEADQUARTERS
WASHINGTON DC

 

30 October 2015

SUBJECT: NOTIFICATION OF AWARD

1. This is your official notification of award to Westfields Holdings, LLC for a classified contract in
support of specialized services to the Department of Defense.

2. The government liaisons associated with this contract will contact you directly and orally outline
your reporting requirements as well as your invoicing procedures,

3, Value Amount: $2,555,380.

4, If you have any questions in regards to this contract, please feel free to contact TSgt Tabitha Jones
at $71-557-3257 or email tabitha.| jones(édnga.mil.

G how roles

GLENN NELSON
Contracting Officer
Joint Programs

EXHIBIT

(

_

 
